Case 4:19-cv-00180-ALM-KPJ Document 60-2 Filed 07/11/19 Page 1 of 2 PageID #: 1084




                    EXHIBIT A
Case 4:19-cv-00180-ALM-KPJ Document 60-2 Filed 07/11/19 Page 2 of 2 PageID #: 1085


   From:            Paul J. Skiermont
   To:              Ty Clevenger; Christopher Hodge
   Subject:         RE: Butowsky v. Gottlieb et al. - BSF Defendants Service of Rule 11 Notice & Motion
   Date:            Wednesday, July 10, 2019 2:28:42 PM


   Mr. Clevenger – we intend to oppose.

   Regards,

   Paul

   From: Ty Clevenger <tyclevenger@yahoo.com>
   Sent: Tuesday, July 09, 2019 10:36 PM
   To: Paul J. Skiermont <pskiermont@skiermontderby.com>; Christopher Hodge
   <chodge@skiermontderby.com>
   Subject: Re: Butowsky v. Gottlieb et al. - BSF Defendants Service of Rule 11 Notice & Motion

   Mr. Skiermont,

   I am planning to amend the complaint pursuant to FRCP 15, and I
   calendared the wrong date for a response to your MTD. The amended
   complaint is due within 21 days of your motion and will render your motion
   moot, therefore I intend to ask the court to extend the date of my response
   until the time for filing the amended complaint. Please let me know whether
   you intend to oppose. Thank you.

   Ty Clevenger
